Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162770(12)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
                                                                                                                     Justices
            Plaintiff-Appellee,
                                                                    SC: 162770
  v                                                                 COA: 355461
                                                                    Wayne CC: 16-002944-FC
  TONY CLARK,
             Defendant-Appellant.
  ______________________________________/

      On order of the Chief Justice, the motion of defendant-appellant to waive fees is
  GRANTED as to this case only.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 26, 2021

                                                                              Clerk